DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Non-Final Office Action is in response to the response to election/restriction filed 4/27/2021.  Claims 1-19 are pending, claims 16-19 are withdrawn, and claims 1-15 are examined.  

Election Restriction
Applicant’s elections of the invention of group I. comprising claims 1-15 without traverse is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: The term “position sensor device” recited in claim 1 comprises a generic placeholder device and a recited function “position sensor” with no structure recited in the claim to perform the recited function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
A review of the specification shows the following terms performing the function of a position sensor: pressure sensor, high response pressure sensor, supersonic (believed to be ultrasonic) sensor, temperature detector, optical fiber and photo-coupler, nichrome wire, non-contact thermometer.  As such the term “position sensor device” has been construed as the above recited structures and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The term “processing device” recited in claims 1, 2, 5, 13, and 14 has been construed as a synonym for the structural terms controller or processor, as such it is not being interpreted under 35 U.S.C. 112(f).
The term “control device” recited in claim 2 has been construed as a synonym for the structural terms controller or processor, as such it is not being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10-12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, there is a lack of antecedent basis for “the frequency component”. Claims dependent therefrom are rejected for the same reasons.
Claims 10-12, there is a lack of antecedent basis for ”the other end”.  Claims dependent therefrom are rejected for the same reasons.

Claim Objections
Claims 1, 3, 4, 8, 10-12, and 14 objected to because of the following informalities:
Claim 1, “other than a combustion surface” is believed to be in error for “other than any combustion surface”, “the first solid propellant moves to a predetermined first direction” is believed to be in error for “the first solid propellant moves in a predetermined first direction”.
Claims 1, 3, 4, 8, 10, 13, 14, “the first direction” is believed to be in error for “the predetermined first direction”
Claim 4, “a supersonic sensor” is believed to be in error for “a ultrasonic sensor”.
Claims 10-12
Claim 11, “and generate a detection signal based on the detected light” is believed to be in error for “and to generate a detection signal based on detection of the light by the photo-coupler”.
Claim 12, “a detection signal based on the movement of the piston to transmit to the processing device” is believed to be in error for “a detection signal based on the movement of the piston, and to transmit to the processing device”.
Claim 14, “a first part having a predetermined first cross sectional area as an area of a cross section orthogonal to the first direction; and a second part having an area of a cross section orthogonal to the first direction” is believed to be in error for “a first part having a predetermined first cross sectional area which is an area of a cross section orthogonal to the first direction; and a second part having another area of a cross section orthogonal to the first direction”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki 2016/0115905 in view of Perrucci 6,412,275 and Song "Measurement of solid propellant burning rates by analysis of ultrasonic full waveforms"
Regarding claim 1, Sukuki teaches a 2-pulse gas generator (1) comprising: a pressure vessel (2) provided to have a combustion space (6) therein; a first solid propellant (3) arranged inside the pressure vessel (see Fig. 4), wherein a first end surface (F1) of the first solid propellant is exposed to the combustion space (see Fig. 4); a first igniter (7) configured to ignite the first end surface of the first solid propellant (see Fig. 4); a barrier membrane (5) provided to cover a surface (F2) of the first solid propellant other than a combustion surface such that a combustion surface of the first solid propellant moves to a predetermined first direction (away from the first igniter 7) as the combustion of first solid propellant advances.
Suzuki does not teach a processing device configured to estimate a consumption amount of the first solid propellant.
Perrucci teaches a multi-pulse gas generator (10) having a processing device (16) configured to estimate a consumption amount of a solid propellant (Col. 4 ll. 6-18 “For the vehicle to successfully complete its mission, the final burn area change, the initiation of the second boost phase, must occur at a specific length of time prior to intercept. The controller 16 calculates that specific point in time by knowing the second boost phase grain burn time and the time to target. By calculating the propellant burn rate integral, the controller is able to compute the amount of sustain phase grain remaining. During the coast phase of the flight, the sustain pressure level is modified by controller 16 through control of the valve 14. By controlling the valve 14 in this way, the controller 16 insures that the final boost phase grain is exposed at the proper point in time when the terminal phase of the flight must begin”)
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Suzuki with Perrucci to facilitate improved impulse flexibility with a high turn down ratio (Col 1 ll. 16-43 “Impulse flexibility (energy management) is a critical performance parameter for these systems because greater flexibility means a more capable vehicle… Various methods have been attempted to provide increased energy management capability to solid divert and attitude control systems such as: pulsed operation from independently ignitable grains, dP/dT extinguishments and re-ignition with multiple igniters, and pressure control through exit area modulation either proportionally or by pulse width modulation (PWM). Each of these methods has limitations in operation (for instance, limited impulse flexibility and low turn down ratio) and other undesirable attributes (for example, 
Sukuki in view of Perrucci as discussed above does not teach a position sensor device configured to detect a position of the combustion surface in the first direction; and estimating a consumption amount of the first solid propellant based on a detection result of the position of the combustion surface.
Song teaches a position sensor device (the ultrasonic full waveform signal and pressure data acquisition and analysis system shown in Fig. 1 and Fig. 2) configured to detect a position of the combustion surface in the first direction (the remaining length or burnt length per page 115 cited infra); and estimating a consumption amount of the first solid propellant (the burnt length) based on a detection result of the position of the combustion surface (Page 115 “From the results shown in Fig. 4, it is possible to estimate the remaining length of the solid propellant while burning. Meanwhile, the remaining length at a certain pressure can be calculated by multiplying two elements: a) the time-of-flight between the interface echo and the surface echo measured at that moment; and b) half of the ultrasonic wave speed of the solid propellant determined (at the same pressure) from the pre-test results as shown in Fig. 3. Once the remaining length of the propellant is available, the burnt length can also be calculated very easily by subtracting the remaining length from the original length of the propellant sample. Then, the burning rate of the propellant at that specific pressure can be estimated by differentiation of the burnt length with respect to time”). 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Suzuki in view of Perrucci with 
Regarding claim 2, Suzuki in view of Perrucci and Song teaches the invention as discussed above.
Suzuki in view of Perrucci and Song as discussed above also teaches a detection result of the position of the combustion surface being used to determine the amount of propellant remaining and the amount of propellant burned (see Song page 115 cited supra).
Suzuki further teaches wherein the pressure vessel comprises: a thruster section (1000 or 2000) configured to exhaust out a combustion gas generated by the combustion of the first solid propellant (the combustion gas generated from the first solid propellant) from the pressure vessel through an opening section (9) a second solid propellant (4) arranged inside the pressure vessel (see Fig. 4); and a second igniter (8) configured to ignite the second solid propellant at a desired time (see Fig. 4).
Suzuki in view of Perrucci and Song as discussed above does not teach wherein the opening section is area adjustable a pressure sensor device configured to measure a combustion pressure in the combustion space, wherein the processing device calculates a setting value of the combustion pressure necessary to combust out the first solid propellant by a desired time based on the detection result of the position of the combustion surface and a measurement result of the combustion pressure, and wherein the 2-pulse gas generator further comprises: a control device configured to adjust the 
Perrucci teaches an area adjustable opening section (14 see Col. 2 ll. 47-59 “Referring now to the drawings, FIG.1 illustrates a solid divert and attitude control system 10 in accordance with the present invention. The system 10 may be used in a kv and other types of missiles and missile applications. The system 10 broadly includes a solid propellant gas generator 12 with a solid propellant having a grain profile for generating different thrust levels during different portions of a flight, a control valve 14 for modulating the effective exit area of the solid propellant gas generator, and a controller 16 for controlling the operation of the control valve 14 to affect generator pressure control and to insure that the second boost phase occurs when the terminal phase of the k's or missile's flight begins”), a pressure sensor device configured to measure a combustion pressure in the combustion space (28 see Col. 3 ll. 46-53 “In order to provide the controller 16 with information that it needs to calculate the propellant burn rate, sensors 26 and 28 are provided. Sensor 26 measures the mean bulk temperature of the solid propellant in the generator 12 and transmits the measured temperature to the controller 16. Sensor 28 measures the real-time pressure of the gas being generated by the generator 12 and transmits the measured pressure to the controller 16”), wherein the processing device calculates a setting value of the combustion pressure (the sustain pressure see Col. 4 ll. 6-18 “For the vehicle to successfully complete its mission, the final burn area change, the initiation of the second boost phase, must occur at a specific length of time prior to intercept. The controller 16 calculates that specific point in time by knowing the second boost phase 16 through control of the valve 14. By controlling the valve 14 in this way, the controller 16 insures that the final boost phase grain is exposed at the proper point in time when the terminal phase of the flight must begin”) necessary to combust out the first solid propellant by a desired time (start time of the second boost phase per Col. 4 ll. 6-18 cited supra) based on a measurement result of the combustion pressure (see Col. 4 ll. 6-18 cited supra and Col. 3 ll. 38 41 “In accordance with the present invention, the controller 16 is used to control generator pressure and compute the propellant burn rate integral”), and wherein the 2-pulse gas generator further comprises: a control device (16) configured to adjust the combustion pressure based on the setting value by adjusting an area of the opening section of the thruster section (see Col. 4 ll. 6-18 cited supra).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Suzuki in view of Perrucci and Song further with Perucci so as to control the burn rate of the propellant to target the desired time for the remaining propellant (which per Song page 115 is based on a detection result of the position of the combustion surface) to meet mission requirements by providing improved impulse flexibility.
Regarding claim 3
Suzuki in view of Perrucci and Song as discussed above also teaches wherein the position sensor device detects the position of the combustion surface in the first direction at timing controlled by the control device (the control device as taught by Perucci supra can be construed as comprising the control computer of the ultrasonic full waveform signal and pressure data acquisition and analysis system shown in Fig. 2 of Song as discussed supra). 
Regarding claim 4, Suzuki in view of Perrucci and Song teaches the invention as discussed above.
Suzuki in view of Perrucci and Song as discussed above also teaches wherein the position sensor device comprises: a supersonic sensor (the ultrasonic transducer per Fig. 1 of Song cited supra) arranged inside the first solid propellant (inside the propellant appears to be a typo, since applicant’s disclosure and figures show an ultrasonic sensor mounted on the end surface F3 so as to measure the transit time of ultrasonic energy from burning surface F1 to opposing surface F3, as such Song as cited supra teaches a supersonic sensor including a solid couplant as shown in Fig. 1 cited supra that is mounted on the end surface of the first solid propellant) to oppose to the combustion surface, and configured to detect the position of the combustion surface in the first direction by measuring a distance to the combustion surface (see Song page 115 cited supra). 
Regarding claim 8, Suzuki in view of Perrucci and Song teaches the invention as discussed above.
Suzuki in view of Perrucci and Song as discussed above also teaches wherein the position sensor device detects that the combustion surface has reached a 
Regarding claim 9, Suzuki in view of Perrucci and Song teaches the invention as discussed above.
Suzuki in view of Perrucci and Song as discussed above also teaches wherein the position sensor device comprises a temperature detector configured to measure a temperature of the predetermined position inside the first solid propellant (when the solid propellant is at thermal equilibrium prior to firing, the temperature detector 26 cited supra would measure a temperature of the predetermined position inside the first solid propellant since the bulk temperature would be equal to the temperature of at the predetermined position). 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Perrucci and Song and NASA “General Thrust Equation”
Regarding claim 7, Suzuki in view of Perrucci and Song teaches the invention as discussed above.
Suzuki in view of Perrucci and Song as discussed above does not teaches a temperature measurement device configured to measure temperature of the first solid propellant
Perrucci teaches a temperature measurement device configured to measure temperature of the first solid propellant (26 see Col. 3 ll. 46-53 “In order to provide the controller 16 with information that it needs to calculate the propellant burn rate, sensors 26 and 28 are provided. Sensor 26 measures the mean bulk temperature of the solid propellant in the generator 12 and transmits the measured temperature to the controller 16. Sensor 28 measures the real-time pressure of the gas being generated by the generator 12 and transmits the measured pressure to the controller 16”)
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Suzuki in view of Perrucci and Song further with Perrucci to facilitate burn rate calculations for the solid propellant.
Suzuki in view of Perrucci and Song as discussed above does not teach a temperature measurement device configured to measure temperature of the combustion gas.
NASA teaches that the combustion gas temperature and pressure determined the thrust provided by a given nozzle (“The design of the nozzle determines the exit velocity for a given pressure and temperature”)
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Suzuki in view of Perrucci and Song with a measurement device configured to measure temperature of the combustion gas to facilitate thrust control since NASA teaches that the combustion gas temperature and pressure determined the thrust provided by a given nozzle.
Claim 11Suzuki in view of Perrucci and Song and Lombrozo 5,107,129
Regarding claim 11, Suzuki in view of Perrucci and Song teaches the invention as discussed above.
Suzuki in view of Perrucci and Song do not teach wherein the position sensor device comprises an optical fiber embedded inside the first solid propellant and having one of ends arranged at the predetermined position; and a photo-coupler optically connected with the other end of the optical fiber, and configured to detect a light of the combustion gas through the optical fiber when the combustion of the first solid propellant advances so that the combustion surface has reached the predetermined position, and generate a detection signal based on the detected light to transmit to the processing device.
Lombrozo teaches providing a position sensor device as an optical fiber embedded inside a solid propellant (14 see Col 2 ll. 57 col. 3 ll. 7 Referring now to the various drawing Figures, FIG. 1 depicts the first embodiment of the present invention. The first embodiment comprises a probe 10 having an outer housing 12 for encasing a bundle of a plurality of different length optic fibers 14. The housing can be constructed of any convenient ablative material. An ablative packing material 16 is also contained within the housing to separate the fibers 14 of the fiber optic bundle. The outer end of the probe housing, shown at the left side of drawing FIG. 1, has a retainer plate 18 formed thereon and a threaded retaining nut/plate 20 intermediate its ends for threading or securing into the fuel grain. The outer end 22 of each fiber of the bundle are terminated at a light detector or all of the fibers are terminated into a detector array 24 which independently detects the light from each fiber 14. Detectors and detector arrays that perform this and similar functions are well known in the art. In operation as the fuel 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Suzuki in view of Perrucci and Song with Lombrozo’s teachings on optical burn position detection so as to provide the processing device with Lombrozo’s position detector at the predetermined position and to provide the detection signal to the processor to facilitate detection that the combustion surface has reached the predetermined position by means of a sensor .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Perrucci, Song and Kranz 4,979,697 and Salisbury 5,099,218
Regarding claim 13, Suzuki in view of Perrucci and Song teaches the invention as discussed above.
Suzuki in view of Perrucci and Song does not teach wherein the position sensor device comprises a wire embedded inside the first solid propellant and having ends electrically connected with the processing device, wherein a part of the wire which is near the first end surface in the first direction is arranged at the predetermined position, and wherein the processing device detects that the nichrome wire has broken, to detect that the combustion surface has reached the predetermined position. 
Kranz teaches a position sensor device comprising a wire embedded inside a solid propellant (fuse wires 15 see and Fig. 3 Col. 3 ll. 13-37 “A modified control propulsion unit 2' is depicted in FIG. 3. It consists of two control propulsion units, in accordance with FIG. 1, which are coupled to each other, whereby, however, the solid propellant 4 for both control propulsion units is arranged in a shared take-up cylinder 3. Two discharge nozzles 8a and 8b are provided on both sides of the receiving cylinder 3 and each is situated in a piston 9a or 9b. They are retained in the missile 1, in the same way as in the exemplified embodiment of FIG. 1, by a clamping ring 10a or 10b. The solid propellant 4 can be ignited on both sides by way of an igniter cap 5a or 5b. Inside the solid propellant 4, fuse wires 15, which still traverse the propellant, are spaced apart and are connected over connections 16 with a control switching operation not shown 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Suzuki in view of Perrucci and Song with Kranz’s teachings burn position detection so as to provide the processing device burn position detection that is a simple design, which will enable the thrust of the propulsion unit and especially the active duration of the transverse force to be precisely adjusted (see col. 1 ll. 32-35 “An object of the present invention is to provide a control propulsion unit of the type discussed having a simple design, which will enable the thrust of the propulsion unit and especially the active duration of the transverse force to be precisely adjusted”).
Suzuki in view of Perrucci, Song, and Kranz does not teach wherein the wire is a nichrome wire.
Salisbury teaches nichrome is composition known for its suitability as a fuse wire (col. 3 ll. 47-56 “As shown in FIG. 2, the binary fuse 13 is comprised of a central core metal 20, which is formed of a high resistance, high melt metal, illustratively a nickel, chromium alloy (80% Ni, 20% Cr), commonly known as nichrome. The core 20 is encapsulated within a cladding metal 21, formed of a low resistance, low melt metal, 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Suzuki in view of Perrucci, Song Kranz further with Salisbury since Salisbury teaches nichrome is composition known for its suitability as a fuse wire.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Perrucci, Song, Lombrozo and NASA
Regarding claim 15, Suzuki in view of Perrucci, Song, and Lombrozo teaches the invention as discussed above.
Suzuki in view of Perrucci, Song, and Lombrozo as discussed above does not teaches a temperature measurement device configured to measure temperature of the first solid propellant
Perrucci teaches a temperature measurement device configured to measure temperature of the first solid propellant (26 see Col. 3 ll. 46-53 “In order to provide the controller 16 with information that it needs to calculate the propellant burn rate, sensors 26 and 28 are provided. Sensor 26 measures the mean bulk temperature of the solid propellant in the generator 12 and transmits the measured temperature to the controller 16. Sensor 28 measures the real-time pressure of the gas being generated by the generator 12 and transmits the measured pressure to the controller 16”)
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Suzuki in view of Perrucci, Song 
Suzuki in view of Perrucci, Song, and Lombrozo as discussed above does not teach a temperature measurement device configured to measure temperature of the combustion gas.
NASA teaches that the combustion gas temperature and pressure determined the thrust provided by a given nozzle (“The design of the nozzle determines the exit velocity for a given pressure and temperature”)
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Suzuki in view of Perrucci, Song, and Lombrozo with a measurement device configured to measure temperature of the combustion gas to facilitate thrust control since NASA teaches that the combustion gas temperature and pressure determined the thrust provided by a given nozzle.

Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5, 10, and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The nearest prior art is Suzuki 2016/0115905.
The prior art neither teaches nor renders obvious: claim 5 “a high response pressure sensor arranged to oppose to the combustion surface across the combustion space and configured to measure the combustion pressure, and wherein the processing device analyzes frequency components of the combustion pressure measured by the high response pressure sensor, and calculates a distance from the high response pressure sensor to the combustion surface based on the frequency component having the maximum amplitude of the frequency components”; claim 6 “wherein the pressure sensor device is arranged to oppose to the combustion surface across the combustion space, and configured to function as a position sensor device which measures the combustion pressure, and wherein the processing device analyzes frequency components of the combustion pressure measured by the pressure sensor device, and calculates a distance from the pressure sensor device to the combustion surface based on a frequency component having the maximum amplitude of the frequency components”; claim 10 “ wherein the first solid propellant has: a second end surface arranged to oppose to the first end surface in the first direction; and a cavity having one of ends arranged at the predetermined position in the first direction, extending in the first direction to be apart from the first end surface and having the other end reaching the second end surface, wherein the position sensor device comprises a non-contact thermometer arranged at the other end of the cavity, and configured to detect the temperature of the combustion gas when the combustion of the first solid propellant advances so that the combustion surface has reached the predetermined position”; claim 12 “wherein the position sensor device comprises: a main unit having airtightness; a pressure guiding pipe embedded inside the first solid propellant, and having one of 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792.  The examiner can normally be reached on Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741